Citation Nr: 1008777	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a cerebral hemorrhage.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
November 1973.  The Veteran also served in the Air National 
Guard and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the Veteran's claim 
for service connection for a cerebral hemorrhage.  The 
Veteran disagreed and perfected an appeal. 

In January 2007, the Veteran, his wife and his attorney 
presented evidence and testimony in support of the Veteran's 
claim at a video conference hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reasons for remand

The critical issue of this claim is whether the Veteran was 
serving in an active duty for training or inactive duty for 
training status when he suffered a cerebral hemorrhage or 
stroke in April 2000.  There is no dispute that the Veteran 
suffered a stroke late on the night of April 16, 2000, or 
early on the morning of April 17, 2000, Sunday and Monday 
respectively.  The Veteran appears to contend that he was 
home on Sunday April 16 during a drill weekend and was due to 
continue duty in another status on Monday April 17.  However, 
there is no documentation in the record which substantiates 
the Veteran's official status during those two days or for 
any other period during April 2000.

The Veteran also contends that he suffered from symptoms 
which he now believes were caused by a stroke on the previous 
Thursday evening, February 13, 2000.  In sum, he contends 
that he worked in uniform on a road project being completed 
by the West Virginia National Guard on Thursday until about 7 
p.m. at which time he and other members of his unit went to 
spend the night at an Army National Guard facility in Logan, 
West Virginia.  While there, the Veteran claims to have 
"blacked out" and have been unconscious for a period of 
hours.  See hearing transcript at pages 12-14.

Finally, the Veteran has submitted documentation he claims 
support the fact that he was in an official status making him 
eligible for service connection for the stroke or strokes he 
suffered in April 2000.  However, none of the documents 
address the dates in contention.

The Board remands the claim for two reasons.  First, VA is 
required to takes steps to assist in the development of the 
Veteran's claim, specifically by seeking potentially relevant 
records from federal and state agencies.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (2009).  In addition, VA is required to take 
certain steps in obtaining records and notifying the Veteran 
of the success of the steps taken.  See 38 C.F.R. § 3.159(e) 
(2009).  In this case, the records which need to be obtained 
are records that are relevant to the Veteran's duty status in 
April 2000.  The Board observes that a December 2004 PIES 
response indicates that record-keeping authorities had Army 
documents pertaining to the Veteran and that the RO was to 
resubmit a request for those records using "SO2."  It is 
unclear from the record whether any such records were sought 
or obtained.  Moreover, there is nothing in the record which 
indicates that the RO attempted to obtain records from the 
West Virginia National Guard pertaining to the Veteran, 
particularly records regarding his duty status in April 2000.  
Such development is necessary to meet the requirements of 
VA's duty to assist.

The second reason for remand is that the Veteran has provided 
information regarding symptoms he felt on about Thursday 
February 13, 2000.  He believes that he suffered a small 
stroke on the evening of February 13.  The Board notes that a 
layperson is competent to identify symptoms they experienced 
and that the description may allow a medical specialist to 
make a diagnosis of a medical condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  In this case, it 
may be that a physician who specializes in cerebral 
hemorrhage events may be able to review the evidence, inquire 
of the Veteran and formulate an opinion whether it is as 
likely as not that the Veteran suffered a stroke on or about 
February 13, 2000.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  While the criteria of McLendon 
do not exactly fit the facts of this claim, the spirit of 
McLendon requires that VA provide the Veteran with an 
examination which includes an opinion regarding whether the 
Veteran had a stroke prior to the stroke even occurring on 
April 16-17, 2000.  

Finally, the Veteran presented testimony that the February 
13, 2000, event was witnessed by several other soldiers.  
Although it may be that the Veteran may have only appeared to 
have fallen asleep, one of those soldiers may recall the 
event and may recall more detail.  VBA should notify the 
Veteran that statements provided by those or any other 
individuals who may have knowledge of the events may assist 
him in substantiating his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall notify the Veteran in 
writing that he has an opportunity to 
submit further evidence in support of his 
claim including the statements of any 
witnesses who may be able to substantiate 
his contentions.  



2.  The RO shall contact the appropriate 
West Virginia National Guard authorities 
and seek records pertaining to the 
Veteran, specifically to include records 
pertaining to the Veteran's duty status in 
April 2000, and shall take all steps 
necessary to comply with 38 C.F.R. § 3.159 
(2009).

3.  The RO shall provide a revised "SO2" 
as requested in the December 2004 PIES 
response to the appropriate record-keeping 
authority and shall take all steps 
necessary to comply with 38 C.F.R. § 3.159 
(2009).

4.  The RO shall provide the Veteran with 
notice of the steps taken and the success 
or lack thereof regarding the search for 
records pertaining to his duty status with 
the West Virginia National Guard during 
April 2000 in accordance with 38 C.F.R. 
§ 3.159(e).

5.  After completion of the foregoing, the 
RO shall provide the Veteran with a 
medical examination by a VA physician 
experienced in treatment and diagnosis of 
cerebral hemorrhage events.  The examiner 
shall review the Veteran's VA claims 
folder prior to the examination.  The 
examiner shall provide a description of 
the Veteran's residuals of cerebral 
hemorrhage.  The examiner shall also seek 
clarification from the Veteran regarding 
the symptoms he experienced on or about 
February 13, 2000, regarding a period when 
the Veteran "blacked out."  The examiner 
shall provide an opinion whether it is as 
likely as not that the Veteran experienced 
a stroke or cerebral hemorrhage event on 
February 13, 2000.  If the examiner is 
unable to provide such an opinion without 
resort to mere speculation, the examiner 
shall specifically state the reasons why 
such an opinion can not be provided.  The 
examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

5.  After completion of the foregoing and 
any other development deemed necessary, 
the RO shall readjudicate the Veteran's 
claim for entitlement to service 
connection for a cerebral hemorrhage.  If 
the benefit sought on appeal remains 
denied, the RO should provide the Veteran 
and his attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


